KATZ, J.,
dissenting. I agree with the majority that General Statutes § 53a-181 (a) (1) proscribes speech that properly can be characterized as “fighting words” when, under the totality of the circumstances, that speech amounts to “violent, tumultuous or threatening behavior” that portends violence. I also agree, however, with Justice Berdon’s dissent that, under the totality of the circumstances, the evidence in this case was not sufficient to establish that the defendant’s language constituted “fighting words.”
Accordingly, I dissent.